Citation Nr: 1540910	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent, and in excess of 40 percent beginning March 21, 2014, for a low back disability.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the December 2009 rating decision, the RO granted service connection for a low back disability and assigned a 20 percent rating, effective December 2008.  The Veteran appealed the rating assigned.  

In the June 2015 rating decision, the RO increased the Veteran's low back disability rating to 40 percent, effective March 2014.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his low back disability and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran requested a hearing before a Veterans Law Judge.  In May 2014, the Veteran withdrew his hearing request.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 21, 2014, the Veteran's low back disability has been effectively manifested by limitation of forward flexion of the thoracolumbar spine of greater than 30 degrees, but at no time during the appeal period has it been productive of ankylosis or incapacitating episodes lasting six weeks or more.  

2.  Beginning March 21, 2014, the Veteran's low back disability has been effectively manifested by limitation of forward flexion of the thoracolumbar spine of less than 30 degrees, but at no time during the appeal period has it been productive of unfavorable ankylosis or incapacitating episodes lasting six weeks or more.  

3.  Prior to March 21, 2014, the Veteran did not meet the schedular requirements for a TDIU, but his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.  

4.  Beginning March 21, 2014, the Veteran meets the schedular requirements for a TDIU, but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent prior to March 21, 2014, and in excess of 40 percent thereafter for a low back disability have not been met at any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2008 and August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations, most recently in August 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria and discussed whether the functional impact of the Veteran's back disability.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the August 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the August 2014 VA examination and report; sending the Veteran the duty to assist notice regarding the TDIU claim; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

I. Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

II. Factual Background and Analysis

The Veteran contends that his low back disability warrants an initial rating in excess of 20 percent prior to March 21, 2014, and in excess of 40 percent thereafter.  

By way of background, the RO awarded service connection for the Veteran's low back disability in a December 2009 rating decision.  He was assigned a 20 percent rating, effective December 3, 2008.  The Veteran appealed the initial rating.  In a June 2015 rating decision, the RO increased the Veteran's low back rating to 40 percent, effective March 21, 2014.  The Veteran contends that his 40 percent rating should go back to the date he filed is claim in December 2008.  

In private treatment records dated in 2007, the Veteran did not report any disability or problems with his spine.  Physical examination at that time revealed a straight spine.  

During an April 2008 VA examination of the knees, the Veteran reported a history of severe degenerative joint disease of the lumbar spine that he thought may be related to his knee disability.  

In July 2009, the Veteran was afforded a VA fee-basis examination of the spine.  The Veteran described low back pain with popping, and described the pain as 8 out of 10, with 10 being the most severe pain.  He denied any radiation, but after repetitive use, he endorsed pain being 10 out of 10 due to fatigue, weakness, and lack of endurance.  The Veteran reported difficulties with sitting, standing, bending stooping, kneeling, crawling, squatting, and walking.  All of the difficulties can cause him to have a flare-up of pain, described as moderate to severe and lasts from several hours to days.  He advised that lying down helps reduce his symptoms, but denied any incapacitating episodes.  The Veteran denied any radicular symptoms and the examiner indicated his back pain was purely axial in nature.  It has periodically worsened and sometimes wakes him at night.  He reported that his back problems impact his occupation because he is a truck driver and he is unable to drive for long distances due to pain.  He is unable to participate in many activities, such as fishing or hunting, due to his pain.  

Physical examination of the spine revealed:

[N]o scoliosis.  There is absent lumbar lordosis.  There is no pelvic obliquity.  Walking on toes and heels is weak and painful, but this can be done.  He cannot squat.  He has no Trendelenburg.  He has no scars.  He has paraspinal muscle spasms, especially when supine.  He has no atrophy or tenderness. 

Range of motion testing revealed the following after three repetitions: forward flexion of the thoracolumbar spine to 40 degrees, and extension to 0 degrees.  Right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 10 degrees each.  The examiner found that there is pain, fatigue, weakness, lack of endurance, and incoordination with all ranges of motion.  He later clarified how he determined the ranges of motion listed above as they were based upon loss of flexion and extension after three repetitions of movement.  He found that the Veteran had an additional loss of 50 percent of flexion, and 30 percent loss of extension due to pain, with fatigue, weakness, lack of endurance or loss of coordination, with pain as the most significant factor.  Straight leg testing was negative.  Pulses, muscle tone, and reflexes were all within normal limits.  The examiner diagnosed axial low back pain.  

X-ray of the spine in July 2009 revealed prominent bridging endplate osteophytes at L1/2, L3/4, and L5/S1.

In a September 2009 letter from the Veteran's treating physician, he indicated the following:

Lumbar spine x-rays show the following:  Scoliosis is noted.  Severe hypertrophic degenerative changes are noted throughout the lumbar spine.  There is no evidence of fracture or subluxation.  There is straightening of the normal lordotic curvature of the upper lumbar spine suggesting paravertebral muscular spasm.  No pars defect.  Hypertrophic degenerative changes are seen and the SI joints.

The physician did not, however, provide any ranges of motion for the lumbar spine or indicate any further functional impairment of the lumbar spine due to his symptoms.  

In a March 2014 private treatment record, the Veteran was diagnosed as having ankylosing spondylitis.  At the time, the treating professional noted that the Veteran's back pain:

[I]s a chronic problem.  The current episode started more than 1 year ago.  The problem occurs constantly.  The problem has been waxing and waning since onset.  The pain is present in the lumbar spine and thoracic spine.  The quality of the pain is described as aching.  The pain does not radiate.  The pain is severe.  The symptoms are aggravated by bending.  Pertinent negatives include no chest pain, dysuria, fever or headaches.  (Cannot bend over enough to tie shoes).  He has tried home exercises, heat, analgesics, NSAIDs and muscle relaxant for the symptoms.  The treatment provided mild relief.

Physical examination of the Veteran showed forward flexion to 25 degrees, and extension to 0 degrees.  He had no tenderness, swelling, edema, deformity, laceration, pain, or spasm.  The treating professional opined that his back disability is "definitely severe" as he "[h]as lost almost all flexion and has no extension ability." 

In August 2014, the Veteran was afforded another VA examination, during which the examiner diagnosed lumbar spondylosis beginning in July 2009.  The Veteran endorsed constant pain, but denied any flare-ups.  Physical examination revealed forward flexion of the lumbar spine to 30 degrees, with painful motion beginning at 30 degrees; extension to 10 degrees, with painful motion at 10 degrees; right and left lateral flexion to 35 degrees each, with pain at 25 degrees; and right and left lateral rotation to 25 degrees each, with pain at 25 degrees.  After three repetitions, his ranges of motion remained the same.  

The examiner indicated that the Veteran has functional loss and impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, and painful motion.  He had no tenderness, guarding, or muscle spasms resulting in abnormal gait or abnormal spinal contour.  Testing of muscle strength and reflexes were within normal limits.  Sensory examination was normal and straight leg testing was negative.  The examiner found no evidence that the Veteran's experiences radiculopathy, and found no ankyloses of the spine.  Additionally, there was no evidence of other neurological abnormalities or intervertebral disc syndrome (IVDS).  The examiner opined that due to the Veteran's severe limitation of motion in his lumbar spine, he would not be able to seek and maintain physical employment, but would be unrestricted related to sedentary work.  

The examiner also opined that despite the treating physician notation of "ankylosing spondylitis," it is not objectively established by the medical evidence.  The examiner found that the Veteran has degenerative disease of the spine with significant reduction in range of motion, but no ankylosis of the spine.  

A review of VA medical treatment records shows a few complaints of low back pain.  He described this as a sharp and dull pain in his low back for the last 20 years.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent prior to March 21, 2014, or in excess of 40 percent thereafter, for his service-connected low back disability.  

Prior to March 21, 2014, the Veteran's lumbar spine disability was manifested by limitation of flexion at its worst to 40 degrees, with pain.  Further there was no evidence of any favorable ankylosis of the entire thoracolumbar spine to warrant a rating in excess of 20 percent during that timeframe.  

The Veteran was first shown to have more disabling low back symptoms during his March 21, 2014, private treatment.  At no time prior to that treatment was the Veteran shown to have limited thoracolumbar flexion to less than 30 degrees or ankylosis of the lumbar spine.  

There are only two bases under which the Veteran would be entitled to a disability rating in excess of 40 percent for his lumbar spine disability: (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and does not warrant further discussion with regard to the question of whether an increased rating is warranted.  In other words, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating IVDS.  First, there is no clinical evidence showing that the Veteran has IVDS, and this has been confirmed during his most recent VA examination in August 2014.  Additionally, there is no evidence showing that bed rest has been prescribed by a physician at any time during the appeal period.  As such, a higher rating pursuant to the criteria for evaluating IVDS is not for application for any timeframe.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation prior to March 21, 2014.  The Board has considered the Veteran's functional impairment and pain in the back when assigning the 40 percent rating as of March 21, 2014.  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's back disability.

In addressing the criteria for a higher schedular rating for both timeframes on appeal, the Board has considered the findings from the multiple VA examinations.  These VA examination reports, however, show no evidence of ankylosis of any kind in the thoracolumbar spine.  The Board is aware that the Veteran's private physician diagnosed "ankylosing spondylitis," but as the August 2014 examiner indicated, there is no clinical evidence showing any ankylosis in the lumbar spine, and his symptoms of low back pain with significant limitation of motion are due to the degenerative disease of his lumbar spine.  The Board finds the VA treatment records and VA examination reports finding no evidence of ankylosis in the thoracolumbar spine more probative that the one instance in which a private physician diagnosed ankylosing spondylitis.  Importantly, the private physician did not indicate the basis for this diagnosis-other than the fact that the Veteran's lumbar spine range of motion was severely limited.  As such, the most probative evidence of record shows no ankylosis in the lumbar spine at any time during the appeal period.  

Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating from March 21, 2014.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any painful or limitation of motion is already contemplated by the current 40 percent evaluation. 

The Board appreciates the Veteran's contentions that his back did not "instantly become bad" on March 21, 2014.  He is certainly competent to report his symptoms, such as difficulty tying his shoes and bending over, but he is not competent to determine that his symptoms meet the criteria for a next higher rating.  Moreover, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings for the Veteran's back disability are appropriate.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 20 percent prior to March 21, 2014, in excess of 40 percent beginning March 21, 2014, for his service-connected back disability.  At no time during the appeal period has the Veteran been shown to have radiculopathy or other neurological manifestations, nor has he contended otherwise.  As such, the Board finds that the Veteran is not entitled to separate ratings for neurological manifestations due to his service-connected low back disability. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent prior to March 21, 2014, and in excess of 40 percent thereafter for his back disability.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences during each timeframe on appeal.  Specifically, the Veteran primarily reports pain, significantly decreased motion, weakness, difficulty with bending, difficulty with prolonged standing, inability to drive long distances, and loss of function due to his lumbar spine disability.  The initial 20 percent rating prior to March 21, 2014, and the current 40 percent rating under Diagnostic Code 5237 are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also in receipt of service connection for bilateral hearing loss, right knee arthritis, tinnitus, and right-hip coxarthorosis.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  In other words, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology during both timeframes on appeal.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

I. Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

II. Factual Background and Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.

During his July 2009 VA examination, the Veteran reported that he was a retired truck driver, and he last worked in 1991.  In early-August 2014, the RO sent the Veteran notice regarding his TDIU claim.  It included a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The RO also requested that the Veteran send evidence of unemployability to support his claim, including releases for any evidence that he wished VA to obtain for him.  To date, the Veteran has never responded for this request for information.  As such, there is little information regarding the Veteran's work history and his arguments as to why he believes he is entitled to a TDIU.  

Prior to March 21, 2014, the Veteran's service-connected disabilities included low back disorder, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; right knee arthritis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and right hip coxarthrosis, rated as 10 percent disabling.  His combined rating was 50 percent.  As such, prior to March 21, 2014, the schedular threshold requirements for establishing entitlement to TDIU are not met as the Veteran does not have at least one disability is ratable at 40 percent or more and there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application prior to March 21, 2014.  

Nevertheless, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment any time during the appeal period.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted.  

Currently, the Veteran's service-connected disabilities include the Veteran's service-connected disabilities included low back disorder, rated as 40 percent disabling (beginning March 21, 2014); bilateral hearing loss, rated as 20 percent disabling; right knee arthritis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and right hip coxarthrosis, rated as 10 percent disabling.  His combined rating beginning March 21, 2014, is 70 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU beginning March 21, 2014.  38 C.F.R. § 4.16(a).

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Without the need to repeat the pertinent evidence outlined in the increased rating section above, the Board incorporates the discussion of evidence into this TDIU section.  

During an April 2008 VA examination related to his right knee, the Veteran reported working as a truck driver for 30 years, and has already retired.  He reported being unable to do activities he enjoys like hiking and fishing due to his right knee pain.  Sometimes he is unable to sleep due to the pain.  The examiner opined that the effect of his right knee disability on his usual occupation is "nil" because he is retired, but his activities of daily life are significantly impacted due to daily pain.  

During his July 2009 VA examination, the Veteran reported his present occupational status as a "retired truck driver," and last worked in 1991.  The examiner opined that the Veteran's back, right hip, and right knee conditions impact his activities of daily living, his usual occupation, and recreational activities.  Noted was his difficulty driving for long distances.  

In a September 2009 letter, the Veteran's private physician indicated that the Veteran's severe hip and back pain causes difficulty in his daily life.  His private physician did not discuss any occupational impact caused by the Veteran's service-connected disabilities.  

In his January 2010 notice of disagreement regarding his back rating, the Veteran indicated that he was refused jobs after service because of his back problems.  His treating physician indicated that his working days were over because he could not stand, sit, or walk for more than a few minutes at a time.  

Again, the August 2014 VA examiner found that the Veteran's back disability prevents him from physical employment, but would not be restricted with sedentary employment.

There are a few private and VA treatment records showing the Veteran's reports of symptoms related to his service-connected disabilities, but these records are devoid of any findings that the Veteran is unemployable due to his service-connected disabilities. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  The evidence of record indicates the Veteran has held a 30-year job as a truck driver.  The Board notes that there is no objective evidence of record that the Veteran had to leave this job due to his service-connected disabilities despite his contentions of the same.  Further, the August 2014 VA examiner specifically found that the Veteran's back disability would not prevent him from participating in sedentary employment.  

The Veteran is certainly competent to state that his service-connected disabilities interfere with his ability to obtain and maintain employment, but the Board assigns his statements less probative weight that then the 2014 VA examination report finding that the Veteran is employable and the lack of evidence contained in his treatment records showing he is unemployable solely due to his service-connected disabilities.  In other words, the findings of the VA examiner and the clinical evidence of record far outweigh the Veteran's lay statements to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The VA examiners over the years have provided a history of the Veteran's employment and current retirement, as well as any current functional impact caused by his service-connected disabilities.  Based on review of the evidence as a whole, the Board finds that the Veteran's service-connected disabilities do not preclude gainful employment consistent with his educational and occupational experience.  The 2014 examiner opined he would not be precluded from sedentary employment.  The Board assigns the VA treatment records and examinations showing only physical limitations due to his service-connected disabilities and the opinion from the 2014 VA examiner more probative weight than the Veteran's lay testimony that he is unemployable.  Accordingly, the preponderance of the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.


The Board does not doubt that the Veteran's service-connected low back disorder, bilateral hearing loss, right knee arthritis, tinnitus, and right hip coxarthrosis have some impact on his employability.  However, the schedular evaluations, both prior to March 21, 2014, and currently in effect, for these disabilities recognizes significant industrial impairment resulting from these disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted prior to March 21, 2014.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent prior to March 21, 2014, and in excess of 40 percent thereafter, for low back disability is denied.  

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


